MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Dec 18 2019, 10:49 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Joel M. Schumm                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General

                                                        Benjamin J. Shoptaw
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Domeneque Williams,                                     December 18, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1295
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Stanley Kroh,
Appellee-Plaintiff                                      Magistrate
                                                        Trial Court Cause No.
                                                        49G03-1803-F5-8574



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1295 | December 18, 2019              Page 1 of 7
                                             Case Summary
[1]   Domeneque Williams appeals his conviction for level 6 felony criminal

      recklessness. The sole issue presented for our review is whether the State

      presented sufficient evidence to support Williams’s conviction and to rebut his

      claim of self-defense. Finding the evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   On March 8, 2018, Williams and his girlfriend, Sariyah Stephens, were at

      Stephens’s Indianapolis apartment where they argued and were involved in a

      “tussl[e].” Tr. Vol. 2 at 149. When Stephens’s brother, John Buchanan, and

      his girlfriend, Daeja Pinkins, later arrived at the apartment, Buchanan noticed

      that his sister was crying and had scratches on her. After Williams left the

      apartment, Stephens told Buchanan that she and Williams had gotten into a

      fight. Buchanan was mad that Williams “put his hands on” his sister, so he

      went looking for Williams and located him outside the apartment. Id. The two

      men got “right in each other[’]s face” and Buchanan twice asked Williams to

      fight. Id. Williams refused to fight, and neither man touched the other.


[3]   At some point during this verbal altercation, Williams stepped back, pulled out

      a handgun, and cocked it behind his back. Stephens and Pinkins had come

      outside and tried to calm the men down. Buchanan, Stephens, and Pinkins

      began walking down a stairway, with Williams following behind them.

      Buchanan and Williams continued to exchange words. Buchanan said, “Bro,

      you just pulled a gun out on me,” and, “Well you should have used it if you


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1295 | December 18, 2019   Page 2 of 7
      pulled it out, you should have used it, that’s what you got your gun for.” Id. at

      151. Williams replied, “Well, I will use [my gun].” Id. Williams then fired

      two shots into the air and left the apartment complex. Buchanan went back to

      Stephens’s apartment and called the police. Police found two 9-millimeter shell

      casings in the parking lot of the apartment complex.


[4]   The State charged Williams with level 5 felony intimidation, level 6 felony

      strangulation, level 6 felony domestic battery, level 6 felony pointing a firearm,

      level 6 felony criminal recklessness, class A misdemeanor domestic battery,

      class A misdemeanor battery, and class A misdemeanor theft. Following a jury

      trial, the jury found Williams guilty of level 6 felony criminal recklessness and

      not guilty on the other counts. The trial court sentenced him to 545 days, with

      365 days of community service and 180 days of probation. This appeal ensued.


                                     Discussion and Decision

         Section 1 – The State presented sufficient evidence that
       Williams created a substantial risk of bodily injury to another
                                 person.
[5]   Williams first challenges the sufficiency of the evidence to support his

      conviction. When reviewing a claim of insufficient evidence, we neither

      reweigh the evidence nor assess witness credibility. Bell v. State, 31 N.E.3d 495,

      499 (Ind. 2015). We look to the evidence and reasonable inferences drawn

      therefrom that support the conviction, and will affirm if there is probative

      evidence from which a reasonable factfinder could have found the defendant

      guilty beyond a reasonable doubt. Id. In short, if the testimony believed by the
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1295 | December 18, 2019   Page 3 of 7
      trier of fact is enough to support the conviction, then the reviewing court will

      not disturb it. Id. at 500.


[6]   To prove level 6 felony criminal recklessness, the State was required to prove

      that, while armed with a deadly weapon, Williams recklessly, knowingly, or

      intentionally performed an act that created a substantial risk of bodily injury to

      another person. Ind. Code § 35-42-2-2(b)(1)(A). Williams challenges solely the

      State’s proof as to whether his actions creates a “substantial risk of bodily injury

      to another person.” Id.


[7]   Williams concedes that he pulled out a handgun and “shot twice into the air

      while in an apartment building parking lot.” Appellant’s Br. at 8. He further

      concedes that the evidence demonstrated that there were at least a few

      individuals in the vicinity, as well as five vehicles parked in the lot. Still, he

      claims that the risk of bodily injury to another person here was “insubstantial.”

      Id. We disagree.


[8]   Williams likens his case to Elliott v. State, 560 N.E.2d 1266 (Ind. Ct. App. 1990).

      In Elliott, another panel of this Court determined that the defendant’s

      celebratory act of firing shots “upwards at approximately a 10 degree angle”

      toward uninhabited fields and woodlands adjacent to the edge of his used car

      lot located “on the outskirts of Greenfield” did not create a substantial risk of

      bodily injury to another person because the evidence demonstrated that “there

      were no people in or near his line of fire.” Id. at 1267. In contrast, the evidence

      here demonstrated that several people were in or near Williams’s line of fire.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1295 | December 18, 2019   Page 4 of 7
      Unlike in Elliott, Williams did not simply fire shots in the direction of an

      undisputedly uninhabited area; he fired shots up in the air while Buchanan,

      Pinkins, and Stephens were all nearby. A reasonable juror could infer that any

      one of the bullets could have come down and struck one of those individuals, or

      easily ricocheted off one of the parked vehicles or the two-story apartment

      building and struck one of those individuals. Indeed, officers found two shell

      casings in the parking lot next to vehicles. This evidence is sufficient to support

      a conclusion that Williams’s behavior created a substantial risk of bodily injury

      to another person. See Woods v. State, 768 N.E.2d 1024, 1028 (Ind. Ct. App.

      2002) (finding sufficient evidence of substantial risk of injury to others because

      shots were fired in residential area and not improbable that bullet could have

      ricocheted and struck nearby people). The State presented sufficient evidence

      to support Williams’s conviction for level 6 felony criminal recklessness.


         Section 2 – The State presented sufficient evidence to rebut
                       Williams’s self-defense claim.
[9]   Williams maintains that, even assuming the State presented sufficient evidence

      to support his conviction, the conviction cannot stand because the State failed

      to rebut his self-defense claim. The standard of review for a challenge to the

      sufficiency of evidence to rebut a claim of self-defense is the same as the

      standard for any sufficiency claim. Wilson v. State, 770 N.E.2d 799, 801 (Ind.

      2002). We neither reweigh the evidence nor judge the credibility of witnesses.

      Id. If there is sufficient evidence of probative value to support the conclusion of

      the trier of fact, then the verdict will not be disturbed. Id.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1295 | December 18, 2019   Page 5 of 7
[10]   Self-defense is a legal justification for an otherwise criminal act. Bryant v. State,

       984 N.E.2d 240, 250 (Ind. Ct. App. 2013), trans. denied. Indiana Code Section

       35-41-3-2(c) provides that “[a] person is justified in using reasonable force

       against any other person to protect the person … from what the person

       reasonably believes to be the imminent use of unlawful force.” To prevail on

       his self-defense claim, Williams was required to show that he: “(1) was in a

       place where he had a right to be; (2) acted without fault; and (3) was in

       reasonable fear o[r] apprehension of bodily harm.” Richardson v. State, 79
N.E.3d 958, 964 (Ind. Ct. App. 2017), trans. denied. Moreover, the amount of

       force used by the defendant must be proportionate to the urgency of the

       situation. Weedman v. State, 21 N.E.3d 873, 892 (Ind. Ct. App. 2014), trans.

       denied (2015). Thus, when a person has used more force than necessary to repel

       an attack, the right to self-defense is extinguished, and the victim becomes the

       perpetrator. Hollowell v. State, 707 N.E.2d 1014, 1021 (Ind. Ct. App. 1999).


[11]   When a claim of self-defense finds support in the evidence, the State bears the

       burden of negating at least one of the necessary elements. Id. The State may

       meet its burden by rebutting the defense directly, by affirmatively showing the

       defendant did not act in self-defense, or by relying on the sufficiency of the case-

       in chief. Quinn v. State, 126 N.E.3d 924, 927 (Ind. Ct. App. 2019). If a

       defendant is convicted despite his claim of self-defense, we will reverse only if

       no reasonable person could say that self-defense was negated beyond a

       reasonable doubt. Hollowell, 707 N.E.2d at 1021.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1295 | December 18, 2019   Page 6 of 7
[12]   Here, the record indicates that although Buchanan had initially asked Williams

       to fight, the two men never touched each other and simply engaged in a verbal

       altercation. Indeed, the record indicates that the situation had deescalated and

       that, at the time Williams fired the shots, Buchanan was walking away from

       Williams. Under the circumstances, the jury could reasonably conclude that

       Williams was not in reasonable fear or apprehension of bodily harm and/or

       that Williams’s use of force was disproportionate to the urgency of the

       situation. The State presented sufficient evidence to negate Williams’s self-

       defense claim beyond a reasonable doubt. Williams’s level 6 felony criminal

       recklessness conviction is affirmed.


[13]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1295 | December 18, 2019   Page 7 of 7